Citation Nr: 1123120	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-37 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, M.E.



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to June 1968.  He received the Combat Infantryman Badge and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Newington, Connecticut.  

Prior to the appealed RO decision, the Veteran perfected an appeal for the following claims: service connection for back disability, dermatitis, left and right hip disability, tinnitus, scar of the left eye, scar of the left foot, bruxism, and muscle injury of the left leg.  See VA Form 9, dated in April 2008.  The RO increased the Veteran hearing loss initial disability rating to 50 percent in May 2009.  It also sent the Veteran an appeals election form.  The Veteran returned the appeals election form in June 2009 stating that the May 2009 rating action satisfied his appeal for all issues.  Consequently, these issues were never certified for appeal to the Board, and they are not for present consideration.

The Veteran filed the current TDIU claim in May 2009.  The RO broadly interpreted the TDIU claim to include increased rating claims for service connected disabilities of PTSD and bilateral hearing loss.  In his September 2010 substantive appeal, the Veteran limited the issues on appeal to an increased rating for PTSD and entitlement to TDIU.  The Veteran was afforded an April 2011 videoconference Board hearing before the undersigned.  The hearing transcript is associated with the record.



FINDINGS OF FACT

1.  The Veteran withdrew his appeal with regard to the issue of entitlement to an increased rating for PTSD at the April 2011 Board videoconference hearing.

2.  The Veteran is service-connected for the following disabilities: PTSD, rated 50 percent disabling; bilateral hearing loss, rated 50 percent disabling; scars of the left arm and leg rated as noncompensable.  His combined disability rating is 80 percent. 

3.  The Veteran has not completed high school and was previous employed as a mechanic.  He has been unemployed for over ten years.  

4.  The Veteran's service-connected PTSD and hearing loss disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for PTSD by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for a TDIU due to service-connected disabilities are met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is awarding TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

(i) Increased rating for PTSD

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2010).

During his April 2011 Board videoconference hearing, the Veteran stated that he wished to withdraw his appeal with regard to the issue of an increased rating for PTSD if an award of TDIU was granted.  The instant decision grants the TDIU claim.  

The Veteran's statement during his April 2011 hearing qualifies as a valid withdrawal of the issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to this issue and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

(ii) TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

TDIU is provided when the service connected disabilities are rated less than total, but preclude gainful employment for which a Veteran's education and occupational experience would otherwise qualify him.  If there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for the following disabilities: PTSD, rated 50 percent disabling; bilateral hearing loss, rated 50 percent disabling; and scars of the left arm and leg rated as noncompensable.  His combined disability rating is 80 percent.  He meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

The record indicates that the Veteran has not completed high school and that he was previously employed as a mechanic.  See January 2008 VA PTSD examination report.  He has been in receipt of Social Security Administration (SSA) disability benefits for a back disability since June 1997.  The Veteran contends that it is a combination of the back disability and PTSD symptoms that precludes employment.  See April 2011 Board videoconference hearing; March 2010 RO hearing.  

The Veteran submitted two statements, dated in July 2009 and April 2010, signed by several Vet Center healthcare providers, including staff members with doctorate qualifications.  They reiterated that Veteran could not work due to his PTSD symptoms and multiple medical problems, both service connected and non-service connected; and that his prognosis for improvement was poor.  

The July 2009 VA PTSD examiner assigned a Global Assessment of Functioning (GAF) score of 50 for serious symptoms of PTSD.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).  Notably, a GAF score of 41-50 contemplates severe occupational impairment such as being unable to keep a job.  Id.  The July 2009 VA examiner also commented on difficulty communicating during the examination due to the Veteran's service connected bilateral hearing loss.  

The record shows the Veteran possesses minimal education and would not be able to work with other people.  These factors alone significantly limit available employment opportunities.  

The statements from the Vet Center treatment providers do not opine as to whether the service connected disabilities alone would prevent gainful employment, but they have expressed their firm belief that the Veteran's PTSD and hearing loss significantly limit his occupational capabilities, notwithstanding his back condition.  

The July 2009 examiner also deemed the Veteran to have PTSD symptoms of a severity that would preclude employment, as evinced by the assignment of GAF score of 50 (notwithstanding the examiner's report that medical problems were the principal component of the Veteran's disability).  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for TDIU are met.  Entitlement to TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.16(a).  







							(CONTINUED ON NEXT PAGE)

ORDER

The claim for entitlement to an increased rating for PTSD is dismissed.

An award of a TDIU is granted. 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


